717 S.E.2d 576 (2011)
STATE of North Carolina
v.
Jackie Ray ANDERSON.
No. 382A11.
Supreme Court of North Carolina.
September 6, 2011.
Derrick Mertz, Assistant Attorney General, for State of North Carolina.
Michael J. Reece, Smithfield, for Anderson, Jackie Ray.
Howard S. Boney, Jr., District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by State of NC on the 6th of September 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 6th of September 2011."